UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
PTatntitf(s)

Vv. Civil Action No: 3:49-cy-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY, DISCLOSURES MUST GE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS SFATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Robert M. Blue whois Defendant
(Name of party you represent) (Plaintiff/Befendant)

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
(Yes [X]No

2. Does the party have any parent corporations?

T]Yes No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3, Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
[Yes EX]No

If yes, identify all such owners:

4, is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the litigation?
Yes No

if yes, identify all such owners:

5, is the party a trade association?
["]¥es No
if yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

(Signature) {Date}

As “4 —— July 11, 2019

 
